 


114 HR 152 RH: Corolla Wild Horses Protection Act
U.S. House of Representatives
2015-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 62
114th CONGRESS 1st Session 
H. R. 152
[Report No. 114–84] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2015 
Mr. Jones introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 20, 2015
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To direct the Secretary of the Interior to enter into an agreement to provide for management of the free-roaming wild horses in and around the Currituck National Wildlife Refuge. 
 
 
1.Short titleThis Act may be cited as the Corolla Wild Horses Protection Act.  2.Wild horses in and around the Currituck National Wildlife Refuge (a)Agreement required (1)In generalThe Secretary of the Interior shall enter into an agreement with the Corolla Wild Horse Fund (a nonprofit corporation established under the laws of the State of North Carolina), the County of Currituck, North Carolina, and the State of North Carolina within 180 days after the date of enactment of this Act to provide for management of free-roaming wild horses in and around the Currituck National Wildlife Refuge. 
(2)TermsThe agreement shall— (A)allow a herd of not less than 110 and not more than 130 free-roaming wild horses in and around such refuge, with a target population of between 120 and 130 free-roaming wild horses; 
(B)provide for cost-effective management of the horses while ensuring that natural resources within the refuge are not adversely impacted;  (C)provide for introduction of a small number of free-roaming wild horses from the herd at Cape Lookout National Seashore as is necessary to maintain the genetic viability of the herd in and around the Currituck National Wildlife Refuge; and 
(D)specify that the Corolla Wild Horse Fund shall pay the costs associated with— (i)coordinating a periodic census and inspecting the health of the horses; 
(ii)maintaining records of the horses living in the wild and in confinement;  (iii)coordinating the removal and placement of horses and monitoring of any horses removed from the Currituck County Outer Banks; and 
(iv)administering a viable population control plan for the horses including auctions, adoptions, contraceptive fertility methods, and other viable options.  (b)Requirements for introduction of horses from Cape Lookout National SeashoreDuring the effective period of the memorandum of understanding between the National Park Service and the Foundation for Shackleford Horses, Inc. (a non-profit corporation organized under the laws of and doing business in the State of North Carolina) signed in 2007, no horse may be removed from Cape Lookout National Seashore for introduction at Currituck National Wildlife Refuge except— 
(1)with the approval of the Foundation; and  (2)consistent with the terms of such memorandum (or any successor agreement) and the Management Plan for the Shackleford Banks Horse Herd signed in January 2006 (or any successor management plan). 
(c)No liability createdNothing in this section shall be construed as creating liability for the United States for any damages caused by the free-roaming wild horses to any person or property located inside or outside the boundaries of the refuge.    April 20, 2015 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 